229 F.2d 738
Waunetta M. REMINGTON, Executrix of the Estate of Dorus L. Remington, Deceased, Appellant,v.GENERAL MOTORS CORPORATION, Appellee.
No. 12474.
United States Court of Appeals Sixth Circuit.
October 21, 1955.

Appeal from the United States District Court for the Eastern District of Michigan; Frank A. Picard, Judge.
Karr & Wumkes, Bay City, Mich., for appellant.
Devine & McAra, Flint, Mich., for appellee.
Before SIMONS, Chief Judge, and MARTIN and McALLISTER, Circuit Judges.
PER CURIAM.


1
Upon the suggestion of the District Judge, the above cause is remanded to the District Court for the Eastern District of Michigan, Northern Division, for further consideration. 127 F. Supp. 672.